IN THE COURT OF APPEALS OF IOWA

                                   No. 12-2236
                                Filed April 6, 2016


KELVIN L. SCOTT,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Defendant appeals the dismissal of his application for postconviction relief.

AFFIRMED.




       Kelvin L. Scott, Waterloo, appellant pro se.

       Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


POTTERFIELD, Judge.

       Kelvin Scott appeals the dismissal of his application for postconviction

relief on the State’s motion on the grounds the application was untimely, the

issues had previously been raised on appeal, and this Court had dismissed the

prior appeal as frivolous.      Scott sets forth a variety of claims regarding the

actions of his counsel during the appeal of a previous application for PCR as well

as alleged errors with both the proceedings and the findings of the district court

concerning the present application.

       Scott filed the present application for postconviction relief on April 18,

2012. The State filed a motion to dismiss, and a hearing on the State’s motion

was scheduled for October 10, 2012. On October 11, 2012, the court dismissed

Scott’s application by order.

       On appeal, we are able to discern a claim that Scott’s motion for recusal of

various district court judges should not have been denied, a claim that his

application was dismissed without a hearing, and a claim counsel should have

been appointed to represent him despite his waiver of counsel and the presence

of stand-by counsel.     Scott’s assertions and the reasons for them are not

supported by citations to applicable authorities nor references to the pertinent

parts of the record, as is required by Iowa Rule of Appellate Procedure

6.903(2)(g)(3). Although Scott urges us to overlook these issues to reach the

merit of his claims, it has long been the rule that procedural rules apply equally to

parties who are represented by counsel and to those who are not. See In re

Estate DeTar, 572 N.W.2d 178, 180 (Iowa Ct. App. 1997) (“Iowa law dictates that

[a pro se] brief is judged by the same standards as a brief filed by an Iowa
                                           3


lawyer. The law does not judge by two standards, one of lawyers and another for

non-lawyers.”). As such, we decline to consider the merits of Scott’s claims.1 Id.

at 181 (“We are not bound to consider a party’s position when the brief fails to

comply with the Iowa Rules of Appellate Procedure.”); see also Inghram v.

Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits

of this case would require us to assume a partisan role and undertake the

appellant’s research and advocacy. This role is one we refuse to assume.”). We

affirm the district court’s dismissal of Scott’s application for postconviction relief.

       AFFIRMED.




1
  In his brief, Scott acknowledges he has been released from prison for the underlying
offense. Without further evidence Scott’s sentence has been discharged or briefing on
the issue of mootness, we do not decide the appeal on this issue. However, we note
that “[u]nder some circumstances, an appeal in a postconviction relief action becomes
moot when the defendant has been released from imprisonment by the time the appeal
reaches appellate review.” See Rhiner v. State, 703 N.W.2d 174, 177 (Iowa 2005); see
e.g., Rarey v. State, 616 N.W.2d 531, 532 (Iowa 2000) (finding appeal from denial of
postconviction-relief application based on challenge to disciplinary sanctions against
applicant was moot because applicant had discharged his sentence); State v. Wilson,
234 N.W.2d 140, 141 (Iowa 1975) (finding appeal from denial of postconviction-relief
application based on challenge to parole revocation was moot because applicant had
discharged his sentence).